Case: 19-30544      Document: 00515364951         Page: 1    Date Filed: 03/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30544                          March 30, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

TIMOTHY JACKSON VAN MOL,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CR-330-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Timothy Jackson Van Mol appeals the within-guidelines 18-month
sentence imposed following his guilty plea to possession of a firearm by a
convicted felon, in violation of 18 U.S.C. § 922(g)(1).             He argues that his
sentence was substantively unreasonable because it was greater than
necessary to achieve the goals of 18 U.S.C. § 3553(a). He also contends that
the district court erred by considering his bare arrest record. Although he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30544     Document: 00515364951    Page: 2   Date Filed: 03/30/2020


                                 No. 19-30544

frames this in terms of substantive reasonableness, we have considered this
issue in terms of procedural error. See United States v. Harris, 702 F.3d 226,
229 (5th Cir. 2012).
      We review Van Mol’s unpreserved challenge to the consideration of the
bare arrest record for plain error. See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). Contrary
to Van Mol’s assertions, the district court did not expressly refer to or rely on
his bare arrest record at sentencing, nor did the probation officer recommend
a variance or departure based on the bare arrest record. The court’s comments
at sentencing of which Van Mol complains were at most ambiguous. Thus, any
error was not clear or obvious. See Puckett, 556 U.S. at 135.
      With respect to substantive reasonableness, we assume that Van Mol
preserved that issue by making the same arguments for a downward variance
that he raises here, notwithstanding the lack of objection to reasonableness.
Cf. Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020). The record
shows that the court listened to his mitigating arguments and considered the
18 U.S.C. § 3553(a) factors.    Van Mol fails to overcome the presumption of
reasonableness that applies to within-guidelines sentences by showing that the
sentence failed to account for significant factors, gave weight to an improper
factor, or represented a clear error of judgment in balancing the sentencing
factors. See United States v. Rashad, 687 F.3d 637, 644 (5th Cir. 2012); United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). To the extent his argument
regarding consideration of the bare arrest record implicates substantive
reasonableness, it fails for the same reasons set out above.
      The judgment of the district court is AFFIRMED.




                                       2